Title: From George Washington to Timothy Pickering, 20 March 1799
From: Washington, George
To: Pickering, Timothy



Dear Sir,
Mount Vernon 20th March 1799

I am indepted to you for two letters—28th of the last, and 11th of the present month. For the information given in both—particularly the latter—I feel gratified and obliged. I hope the measure communicated therein will eventuate beneficially for this Country.
I lately received the German letter, herewith forwarded to you; as I do the Box also, which accompanied it—unopened.
The writer, as far as I have been enabled to understand the purport of the letter, seems to have been actuated by very benevolent motives. His desire, that his name may not appear, is an evidence that they were not ostentatious. For these reasons, and because Doctor Ramnitz seems to be under the impression of my being in the Administration of the Government, but above all, from an ardent wish that the Medicine might prove efficatious in that dreadful calamity with which our principal Towns have been visited, I send it, and his letter, to you, to be disposed of in such a manner

as in your judgment is most likely to try the experiment which is suggested by the apparently, well meaning Author.
The letter enclosed, is an acknowledgment of the receipt of these things with information of the measure I have taken, consequent thereof—Let me ask you to put it under cover of your own dispatches to Berlin, when you may have occasion to write to our Minister at that Court. With sincere esteem, & Affecte Regard, I am—Dear Sir Your Most Obedt Servt

Go: Washington

